People v Farrar (2021 NY Slip Op 07554)





People v Farrar


2021 NY Slip Op 07554


Decided on December 29, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOSEPH J. MALTESE, J.P.
COLLEEN D. DUFFY
ANGELA G. IANNACCI
WILLIAM G. FORD, JJ.


2018-10771
(S.C.I. No. 1608/18)

[*1]The People of the State of New York, respondent,
vShawn Farrar, appellant. 


Janet E. Sabel, New York, NY (Kristina Schwarz of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Sharon Y. Brodt, and Russell Shapiro of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Danielle Hartman, J., at plea; Gia Morris, J., at sentence), rendered July 30, 2018, convicting him of attempted criminal possession of a forged instrument in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, he is not entitled to vacatur of his conviction and dismissal of the accusatory instrument based upon the sentencing court's error in pronouncing the sentence (see People v Sparber, 10 NY3d 457, 471-472; People v Sturgis, 69 NY2d 816, 818). Since the defendant is not entitled to the only remedy he seeks on this appeal, we affirm the judgment.
MALTESE, J.P., DUFFY, IANNACCI and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court